     Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 1 of 26




LNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x-----------                                ----------x    ECF CASE
SHAFA LI and GUIMING SHAO, on behalf of
     themselves and others similarly situated,
               Plaintiffs,                                 Civil Action No.
                                                           16-cv-07787(JCM)

         -against-

CHINATOWN TAKE-OUT INC.,
d/b/a China T'own et al . and   .

YECHIEL MEITELES,
               Defendants.




               MEMORANDUM OF LAW IN SUPPORT OF
        DEF'ENDANTS' MOTION TO ALTER OR AMEND JUDGMENT




                                    Bemard Weinreb
                                     Attorney at Law
                               2 Perlman Drive, Suite 301
                             Spring Valley, Ner.r'York 10977



                                     (845) 36e-1019
         Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 2 of 26



                                     TABLE OF CONTENTS

                                                                                             Pase


Preliminary   Statement..                                                              """"'1

ARGUMENT

1.           Standards Governing a Motion for     Reconsideration'                       " " "1

2.           The Plaintiffs Should Not be Believed Regarding Factual Matters" ' "        '   """3

a
             Defendants Should be Believed Over the Plaintiffs With Respect
             To Straight Time PaY.                                                     " " " '6

                 A. Plaintiffs Should Not Have Been Believed Because They
                       Are Proven    Liars.                                     ''"""'""6
                 B.    Shao Admitted that he Received Most of His Straight
                       Time   Wages.....                                                """'6
                 c.    Shao's Testimony Regarding His wages is unbelievable..      .....'....7

                 D.    Defendants Did Not Agree that They owed Shao $11,300
                       In Waees.

                 E. Plaintiffs' Testimony \\'ere consistently Not credible.    ,... ' '. . '. . ...8


4.            The Court Should Accept Defendants' Position Relating to Overtime......9

                  A. Plaintiffs Should Not Have Been Believed Because They
                       Are Proven    Liars.                                       "'"' '""'9
                   B    Defendan:1ff::ffi:.'fJ*TB'#::.:::i*:::lTl                                  10


                 c.    The court Misunderstood a Statement Made by Yechiel
                       At   Trial'                                                     """"12
                  D.   No Need to Credit Hours as Work Even if Plaintiffs May Not
                       Leave   Premises.                                          ""'15

                  E. Overtime     Pay Calculated Incorrectly by the   Court'                 "   "'I7

    5.        Plaintiffs' Perjury Should Preclude Them From Recovering Any
              Damages.                                                                       """'20
     Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 3 of 26



6,       The Other Damages Awarded Should be Significantly Modified. .. '........22



      CONCLUSION...........                                            ,...,...........23




                                         (ii)
         Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 4 of 26



                                       Preliminarv Statement

       Plaintiffs, Shanfa Li ("Li") and Guiming Shao ("Shao") (collectively, Li and Shao will

hereinafter be refe,rred to as the "Plaintiffs"), brought an action against Defendants alleging labor

law claims under state and federal law. On August 22,2018 and August        27   ,2018, the Honorable

Magistrate Judge, Judith C. McCarthy, presided over a bench trial regarding this matter.

       By Opinion and Order, dated December 4,2018 (the "Order"), which was entered as a

Judgment by the Clerk of the Court on December 6,2018 (the "Judgment"), Judge McCarthy            rset



forth her findings of fact and conclusions of law regarding this case. A copy of the Judgment,

along with the Orrler, is attached to these motion papers as Exhibit   A. In this motion, we

respectfully request that the Court modify the Judgment and the Order to correct the legal and

factual errors we <liscuss below, which corrections would revise the liability and damages owed

by Defendants to the Plaintiffs.

       We believe the Court erred with respect to the following conclusions with respect to

rvhich we seek correction: the amount of straight time wages due to Plaintiffs, if any, and the

                                               'fhese corrections would have an impact on oth.er
amount of overtime owed to Plaintiffs, if any.

matters set forth in the Order, such as, inter alia, reducing andlor eliminating liquidated

damages, interest,   etc. We discuss   each of these items below.

        l.   StandaLrds   Governinq a Motion for Reconsideration.

        Under Fedleral Rule of Civil Procedure ("FRCP") 52(b), the court may amend its

findings, or make additional findings, and mal' amend the judgment accordingly. Further, uncler

FRCP 59(e), a patly may file a motion to alter or amend the judgment on the basis of a clear

error of fact or larv. See Norman v. Arkansas Dept. of Educ.,79F.3d748,75018th Cir. 1996)

(motion to correct error of fact); Schwartz v. Liberty Mut. Ins. Co., 539 F.3d 135, 153 (2d Cir.
           Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 5 of 26



2008X
        ,,[D]istrict courts may alter or amend judgment to correct               a clear   error of law or prevent


manifest injustice"); Munafo v. Metro. Transp. AUth., 381 F.3d 99, 105 (2dCit.2004). The
                                                                                         only


real limitation on ilris type of the motion is that it must request a substantive alteration of the

judgment, not merely the conection of a clerical eror, or relief of a type wholly collateral to the

judgment." Shrader v. CSX Trasp.. Inc., 70 F.3d 255,257 (2d Cir, 1995).'

         We respectfully maintain that the Court ened in crediting the testimony of the Plaintiff's

relating to several factual issues, inter alia, whether they were required to be on call for work

during their meal breaks, the length of their meal breaks, the receipt of their pay for their straight

time worked, over the testimony of the Defendants to the contrary. It was clear error for the

Court to accept plaintiffs' testimony over that of Defendants disputing their claims since theser

plaintiffs had no credibility at trial. Plaintiffs were proven at trial to be liars, giving much

obviously false testimony at trial in order to promote their case that was so incredibly dubious or

inherently improbable that no reasonable person could believe it.

         The Court further clearly ened w-ith respect its conclusion that the flat salary of $650 per

week for Li and the rnonthly salary of $3,000 for Shao were intended to cover only their first '40

hours of work each rveek, as discussed below.

         The Court also erred with respect to the law regarding, inter alia, needing to credit meal

time if the plaintiffs were not permitted to leave the premises during their meal breaks, with

respect to not consrdering plaintiffs to have being paid at all for their weekly hours over 40, and

 with respect to the C)ourt not calculating unpaid straight time by using the minimum wage rate.

          Finally. as discussed below, the Court should vitiate all the damages against Defendants


  Alternatively, we are relying on FRCp 60 which can also provide relief to the Defendants from the
 r                                                                                                         Judgment, ras
           p.ouid.,      corrections of   judgment by the Court  in the event of, inter alia, mistake (we claim that the
 FRCp 60            fcrr                a
                                                                                                   by an adverse parlt (as
 Court made factual a.nd/or legal mistakes) and ffaud, misrepresentations or other misconduct
                                                                                         which          result in the them
 discussed below, we maintaii that the Plaintiffs clearly perjured themselves at trial,
                                                                                                should
 not being permitted to recover darnages). We discuss this further in the memorandum
                                                                                            below'
             Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 6 of 26



as the   plaintiffs c1:arly perjured themselves at trial with respect to matters that were the heart of

the case and which was the basis of the damages award. This requested relief
                                                                             is available

                                                                            adverse party.
pursuant to FRCp 60(bx3xfraud, misrepresentations or other misconduct of an

                                                                                               fraud
see, e.g.,     Tiller v. Baghdady ,294 F.3d277 ,282 n.6 (1't Cir.2}}|2)(allegation of ordinary

such as perjury may be raisecl in a motion under FRCP 60(bX3), even
                                                                            if insufficient to   support- an


independent action for 'fraud upon the court' under FRCP 60(b)).
                                                                 This requested relief is also


available based on the concepts of unclean hands and perjury by
                                                                Plaintiffs on the Court'

          2.           e   Plaintiffs' Should   Be Believed Reeardins Jagugl

                                                                                            the amount
          The concl,usions of the Court as to liability by Defendants to the Plaintiffs and

                                                                          testimony of the
of the damages were based mostly on the basis that the Court credited the

                                                                       more credible with resp'ss1
Defendants, Shao and Li, over the testimony of the Plaintiffs as being

                                                                                 time wages owed to
to the following f'actual issues: whether Plaintiffs received all their straight

them, whether the plaintiffs were completely relieved from their duties
                                                                        during their meal brea'ks


 and with regard trr the length of their meal breaks'

                                                                              factual matters
           The testimony of the Plaintiffs and the Defendants regarding these

                                                                              time pay while
 conflicted with e*ch other as the plaintiffs claimed they were owed straight

                                                                       any wages. Furthermore,
 defendant, yechiel Meiteles, testified that he did not owe Plaintiffs

 while plaintiffs claimed that they were not completely relieved from their
                                                                            work duties during

                                                                              during meal breal'ls,
 their lunch breaks because they were both required to stay in the restaurant

                                                              pleased during their meal breaks'
 the Defendants testified that they were free to do what they

                                                              just a few minutes for each of their
 Finally, while each of the Plaintiffs claimed that they took

                                                                        meal breaks.
 meal breaks, the Defendants claim that the Plaintiffs took much longer

                                                                                    going on in the
             with   respect to these matters, as the court did not observe what was
          Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 7 of 26



restaurant during the time that the Plaintiffs were employed at the
                                                                    restaurant, the Court cannot

                                                                      does not have actual
know what actually happened as a matter of fact. Therefore, the Court

                                                                             they were required to
knowledge as to u,hether or not Plaintiffs received all their wages, whether

do work for the enaployer during their meal breaks, whether the
                                                                Plaintiffs were pennitted to leave

                                                                      meal breaks. Accordingly, as
the restaurant during their meal breaks and the length of Plaintiffs'

                                                                               of these factual
is the case in all trials, the only way the Court could make its determination

issues was by hearring the testimony        of each of the witnesses at trial and deciding who the Court

                                                                   parties' testimony wzls lrlor'3
believed. in other worcls, the court needed to decide which of the

credible at trial.

        At times, 1his credibility assessment is a difficult issue, as in many cases all
                                                                                         the witnesses


sound truthful, and there is no reason to suspect one witness
                                                              of being a bigger liar than the other

witness. When        thLis   happens, the Court has the   difficult duty of deciding which side it believes

based on the demeanor of the parties and which testimony
                                                         makes more sense'


         ln our case, however, this decision       as to   whom to believe regarding these factual issues,

 plaintiffs or Defbndants, should have been obvious since both Plaintiffs, Li and Shao, stated

 many obvious lies at trial, and they repeated these lies over and over
                                                                        again. Thus, the Plaintiffs

 have repeatedly prroven at trial that they were      willing to lie to the Court in order to accomplish

 the results they u,ere seeking at trial. For example, both Plaintiffs lied
                                                                            about working at the

                                                                        closed, lied that Mrs.
 restaurant during the Jewish holiday when the restaurant was obviously

                                                                          is obviously prohibitr:d,
 Meiteles drove ttrem to the restaurant on a Jervish holiday when driving

                                                                      affect the kosher
 lied that Tom ha6 a key to the restaurant when this would negatively

                                                                                 holidays when the
 certification, lied that the1, spent days cleaning the restaurant on the Jewish

 restaurant was closed and w'hen there was obviously not so much
                                                                 to clean, and stated other
           Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 8 of 26



obvious lies at   trial.    A summary describing relevant trial testimony, including testimony by

each of the plaintiffs that were clearly false, is attached hereto as Exhibit             B. A copy of the paEles

of the trial transcript quoted in the summary in Exhibit B is attached hereto as Exhibit C.

        Even the judge pointed out on page 4 of the Order that Plaintiffs' testimony regarding

their working on every Jewish holiday cleaning the restaurant was "incredible," listing the fac1.

that .,Chinatown'Iakeout is a Glatt Kosher restaurant centrally located in an ultra-Orthodox

Jewish community,,, that        "if   the restaurant was open or even had its lights on during a holiday, it

would lose its Glatt Kosher license," that "no one can enter the restaurant without supervision by

someone with knowledge of the Glatt Kosher laws," and "Orthodox Jews do not work or travel

on holidays as it   irs   strictly forbidden." Moreover, the testimony by Shao and Li regarding their

doing cleaning on the Jewish holidays was obviously false as the "Defendant hired a professic'nal

Kosher cleaning oompany to do heavy duty cleaning of the restaurant on a regular basis."

         At trial, each of the Plaintiffs repeatedll'perjured themselves, testifying to the opposite of

these obvious truths, as can be seen from Exhibit B and              C.   These were not just isolated lies b'y


the plaintiffs, but they lied about these matters repeatedly at trial, establishing themselves as

proven liars who should not be believed'2

         While a finder of fact has discretion to decide who she believes, at a certain point, after

hearing numerous lies on a continuing basis at trial, it is unreasonable to accept any testimonl'                    of

these witnesses u,hich is helpful to their case as being           truthful. We respectfully maintain that

 Shao and   Li said so much totally unbelievable testimony that             was obviously false, that it was


 unreasonable for the Court to accept any of their testimony that was disputed by the much
                                                                                           more




                                                                                                              in tlnat it
 2Also, the opinion eLnd order at footnote l2 at page 12 highlights an obvious lie by Li regarding his wages,
 would have been impossible for Li to be owed the wages he claimed at trial as Li could have at most been owed
                                                                                     double this amount, $3'900.
 $1,950 in wages us o,f th. commencement of this case and he claimed he was owed
               Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 9 of 26



credible witnesses for the Defendants.'

             Shao and    Li proved at trial that they were willing to lie over        and over again in order to


promote their case. Therefore, they should have had no credibility against the testimony of each

of the Defendants' witnesses who were clearly much more credible. Accordingly, whatever

factual statements plaintiffs made at trial that promoted their versions of the facts, relating to

their, pay, work and hours at the restaurant, should not have been believed by the Court over                         t.he



contrary testimon'y regarding these matters by the Defendants.

             Applying this credibility assessment standard, as discussed in greater detail below, we

respectfully reque,st that the Court alter its findings and conclusions to credit the testimony of the

Defendants over the testimony of Plaintiffs relating to the amount of wages owed them at
                                                                                         their

termination of employment, the fact that Plaintiffs were not on call during their meal breaks and

the fact that each of the Plaintiffs had meal breaks of more than an hour each work day.

              3.                             Believed Ov                ntiffs With R                     isht Time Pa

              A.                                                                                                -As

                                                                                      behalf                           ,rf
discussed in the p,revious section of this memorandum of law, as Yechiel Meiteles. on

the Defendants, claimed that the Plaintiffs received all of their straight time pay, Mr. Meiteles'

testimony should have been believed, as Plaintiffs proved themselves at trial to be liars to

promote their case whose testimony regarding disputed facts should not be give any weight.

              B.                                                                                        . Furthermore,

 Shao essentially ridmitted at trial that he was paid most of his wages.



 3   See,   e.g., Mormilo v. Alliqd-Sigygdelgl]Qelp.,   I AD2d 966, 183 NY52d 691 (1't Dep't 1959)(udgment reversed
 on the giound that tt,. ur.di.t ir ugaintt tir. *.ight of the evidence  as the plaintiff s version of the occurrence and

 rhe manner in which he sustainedlis injury is highly      irnprobable), and  Bottalico v. New York,281 AD 339, 119
 NyS2d 704 (1" Dep't 1953)(Despite       thl  cturt'sicknowledgement      of the weight to be give a jury's verdict, where
                                        credibiliry'were   presented, the court  could not give credence to a story so
 the facts were disputed andlssuei of
 inherently improbable).
           Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 10 of 26



          At page l22,line 24 through page 123,line I of the trial transcript, Mr. Shao testified

that he was paid up to date by Chinatown Takeout as of the date which about six months before

he left (in other wlrdS, he was paid all that was owed to him as of May 2016.) Then, alpage

125, lines 12 through 14, in response to my question               "In fact, you were being paid between              -   )''ou


received payments on a regular basis from May 2016 to November 3,2016?" Mr. Shao answered

"Yes, I get paid."

          In these li1es. Mr. Shao admitted that he was paid substantially all his wages as of the

date he terminatecl employment at Chinatown Takeout, since he testified that he received all his

pay as of May 2016 andthat he was receiving pay on a regular basis from May 2016 until his

termination of employment five months later, on November 3,2016' This admission by Mr.

Shao undermines the Court's conclusion that               Mr. Shao essentially received just          a   fifth of his

wages he earned cluring his final six months of employment rzr'ith Chinatown Takeout.

           C.       Shao's Testimony Regarding His Wages Is Unbelievable. Besides the fact that.

Shao essentially ardmitted by this testimony that he received most of his wages and that he could

not have been owed $11,300 as of his termination of employment, the $11,300 figure he claims

he was owed does not tie into this testimony tliat he was paid his wages on a regular basis during

his final six months of employment. Furtherrnore, it is difficult to believe that he would continue

working for Chinatown Takeout even though he had not been paid for more than 17 weeks                                 ourt   of

the his final approximatell' 26 weeks of employment'+

           D.       Defendants Did Not Aeree that Thev Owed Shao $11"300 in Waqes                           -   Contrar''r to


r,l,hat was stated try the    Court on page 13 of the Order that "the trial testimony demonstrates that

 I 'rhe Court stated in footnote l0 of the order that it did not agree with the recent opinion of this court, in Contrt,:ra
 v. Lanqer, 3 t 4 F.Supp. 3d 562,570 (SDNY 201 8) which held that the plaintiff in an New York Labor Law
                                                                                                                  case

 iunnot   ...ou.r more than minimum wage for the unpaid wage claim and cannot recover the agreed upon wages.
 \\i ere such holding applied to this case, ihis would have reduced the amount of straight time wages the
                                                                                                             Plaintiffsi can
 re:cover in this case. We  believe, contrary  to the Order, that the Contreras decision is well reasoned and correct.
             Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 11 of 26



there is no dispute that Defendants owed Shao $11,300 in unpaid wages on November 6,2016,"

(citing to TrialTr. At 100-01 and 189), the Del'endants, in fact, testified that Defendants did not

owe Shao such amLount of pay.

            At trial transcript pages 100 and 101 cited by the Court to support its conclusion, Mr.

Shao testified, in response to his attomey's question as to what was meant by        Plaintiffs' Exhibit

1   .   This Exhibit is essentially just a piece of paper with a few numbers circled without any

explanation on such paper as to what these numbers represent. There is not a single phrase on

this document stating what these numbers mean, or a statement that money was owed or not

owed" Thus, this document by itself tells us nothing'

            Therefore, the meaning of what was intended by the document can be determined only by

the testimony of the parlies explaining the document. While Shao stated that the document           weLs



meant to indicate that he was owed $11,300, Yehuda Meiteles testified atpage 189 that nothing

was owed to Shao and that Exhibit       A had some relation to the payment of the wages due to Shao,

but that he did not recall the exact meaning of each of the numbers on the document.

            Furthermore, Yechiel Meiteles testified at page 208 of the trial transcript that he paid

Shao all his wages.

            Therefore. the Court's statement that there was no dispute the Defendants owed Shao

$11,300 on Novernber 6,2016 is factually incorrect. There was, in fact, conflicting testimony

between Shao andlthe Defendants as to whether or not he was paid his wages and, as stated

previously, since ishao was proven at trial to be a liar, none of his testimony that was opposed by

Defendants should have been accepted by the Court as being true.

            E.      PlzLintiffs' Testimony Were Consistently Not Credible   -   The Courl on page 13 of

the Order stated that "Shao consistently and credibly testified that Defendants did not pay him
            Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 12 of 26



                                                 or an1'time thereafter'"
$1   l,300 in regular wages on Novemb er 6,2016,
                                                          and credib[ testified   as   to being owed
          I{ow can the Court state that Shao consistently

$11,300(approxirrLatelyfourmonthsofwages)when,asstatedpreviouslyinthismemorandum'

ShaoadmittedthathewaspaidallhisstraighttimewagesthroughMay20l6and,duringthe
                                        he was being paid his wages on a regular
                                                                                 basis? llis
fo'owing rrve months of his employment,

claimthathewas.cwed$ll,300isnotsupportedbywhathestatesatpagel23since,asstated
                                   he was paid on a regular basis'
above, Shao himself testified that
                                                                                              at
                                               true Shao's testimony that he was owed $11'300
           Neverlheless, the court accepted as
                                                                                that Shao
                                         conclusion were correct' it would mean
 his termination of employment. If this
                                                                               or a monthly
                                           his last five months of employment'
 received only $3,000 of total salary over

                                       a monthly amount of $3,000'
 arnount of $600, instead of receiving

            Furthermore,itisdifficulttobelievethathewouldhavebeenwillingtocontinueworldng

 forChinatownforsolongunderthesecircumstances.Also,ifthisweretruethatShaoreceiv.:d

 wagesofonly$300ofthe$3,000duetohimeachmonth,heshouldhavestatedthisattrialwhen

     questioned regarrling his being paid over
                                               the last five months'


            4.




                                             of law, as the Defendants countered Plaintiffs'
     discussed earlier on in this memorandum
                                        plaintiffs took their mear breaks they could not be disturbed
     testimony by stating that when the

     andthattheytocrkmorethananhourofmealbreakseachday,theDefendantsshouldhavebeen

     believedoverthetestimonyofthePlaintiffsregardingthesemealbreakissues,asPlaintiffs

     provedthemselrzesattrialtobeliarstopromotetheircase'Therefore'Plaintiffs'testimony
                                       not have been given any weight by the
                                                                             Court' Instead' the
      regarding these disputed facts should
           Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 13 of 26



court should have accepted           as true the   testimony of the Defendants with respect to thesemeal

                                                  change its order regarding these overtime
break factual issues. Therefore, the court should
                                                          praintiffs are, in fact, not owed any overtime pay'
issues in favor of Defendants and rule that

                                                     th                                                                   a
          B.       PefenAants festineO that

                                                                   behalf of the Deferrdants testified
Each     Dey.   Each of the three witnesses testifying at trial on

that the Plaintiffs took more than an hour's worth
                                                   of meal breaks each day'

          AryehMeitelestestifiedatpagel4.lines22.25ofthetrialtranscriptthatShaowould

take an hour runch break each day. He further
                                              testified that Shao also took aLlz hour dinner

                                                    4:45 (p. 16 line 24 through page                      17       line 6)' He
break right befor,e the rush started at about 4:30,                                                            '

                                                   on Fridays, when the restaurant was only o'pen
 also testified that Shao took his lunch time eYen

 from i1 until 2.     (1,.p.17'   lines 7 through l4)'

                                                              transcript that Li and Shao took a lunch
           Yehuda Nleiteles testified at page 187of the trial

 break of "at least"' a half hour "without
                                           question'" As Yehuda explains in his Affirmation

                                            Li   and Shao each normally took lunch breaks of
                                                                                             longer than an
 attached to these motion papers.

                                                     on some busier days they may have taken a
 hour each day, besides their dinner break. However,
                                    ,.at reast,, a half   hour. He also stated at rines 1 8 and     119   of page 187 of
 shorter break, wtrich was

 the trial transcriprt that "they were not on call
                                                   during those times," which is corrtrary to the

 Court's conclusi'cn regarding this issue'

            Yechiel lv{eiteles testified at page 216, lines           1   through 19, of the trial tr.anscript that Shao

                                                                  13 through 16,               Mr' Meiteles testifi'ed
  and    Li each   took. at least an hour lunch. At page 254,line

                                            an hour and a half or two hours for lunch each
                                                                                           day' and that they
  thar   Li and Shao typicalll, took

  werenotrequiredtoworkduringtheirlunchtime'Also,atlines2and3onpage254ofthetriai
                                                       45-minute dinner break each day in the latter part
  transcript, he tesrtified that they typically took a



                                                                 t0
            Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 14 of 26



                                                                                   during their
of the clay and, at lines 19 and 20, testified that they were not required to work

dinner time, as well.

                                                                                                  never
          Furthermor,e, the Defendants testified, contrary to the Plaintiffs, that the Defendants

required plaintiffs   rto   do any work for the restaurant during their meal breaks. Yehuda Meiteles

                                                                                             lunch
testified at page 187 of the trial transcript that Shao and Li were not on call during their

breaks.

          yechiel Meiteles stated in his Affirmation attached to this motion that Shao and Li rvert:

                                                                              at lines l7 throup;h
not on call during their meal breaks. Also, at page 254,lines 4 through 6 and

20 of the trial transicript. Yechiel testified that Shao and Li were not working
                                                                                 during their lunchL


and dinner times.

          While yeclniel Meiteles made a statement during trial that may have erroneously been

construed by the Clourt to be an admission that the Plaintiffs were not
                                                                        permitted to leave the

                                                                             that, as English is a
restaurant during their meal breaks, Mr. Meiteles explains in his Afhrmation

secon,J language to him, he misunderstood the question and that
                                                                his testimony regarding this

                                                                                     of this point in
issue ,Jid not mean what the Court interpreted it to mean. See a further discussi<ln

the following sectiLon of this memorandum of law'

          Finally, thg restaurant was very quiet for most of the day. Therefore, there would
                                                                                             be no


 reason for the restaurant to have Plaintiffs on call during their meal times

                                                                                                12 to I
           Aryeh Mei.teles testified that the peak times in the restaurant was lunch time, from

 and dinnertime from about 5 to 7 pm, that there was a lot of down
                                                                   time between 1 and 5, with

                                                                             very slow after 7 pm' (p'
 barely any custorrLers at that time (p.11, lines 3-13) and that it was also
                                                                                           just sit and
 11. lines   16-19). He also testified that after lunch, since it was so quiet, Shao would




                                                       lt
            Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 15 of 26



hang out; there was a lot of down time. (p.        i4, line   25 through page 15, line     9)'    The down timr:


                about 4:,45. (p. 15, lines 10-11). It was very quiet after 7:15 (p. 15, lines
                                                                                              20-23)'
lasted   till
          yehuda Meiteles testified at page 187, lines 19 and 20 that the restaurant was not busy

                                                                       page 188, lines 5 through
during their meal'breaks, so being on call was not relevant. (See also

12 of the       trial transcript and page 188, line 25 through page 189, line 4 of the trial transcript')

           yechiel Meiteles testified at page 216, lines        1   through 19 of the trial transcript that Shao

and   Li each took      at least an hour lunch and that   it was usually dead in the restaurant.

           C,
                                                                                            ial   -   It is our

                                                                         on call during their meal
impression that th.e reason the Court concluded that the Plaintiffs were

breaks was not be,cause the
                            plaintiffs appeared to be more credible that Defendants at the trial'

                                                                          were ploven to be liars'
In fact, since Plaintiffs repeatedly perjured themselves at the trial and
                                                                               Instead, we
why would the Cpurt accept an established liar's testimony as being the truth?

                                                                   erroneous interpretation of an
attribute the Court's conclusion to have been based on the Coufi's

                                                                            by Yechiel that
 isolated statement made by Yechiel Meiteles at trial as being an admission

 Defendants required the plaintiffs to be in the restaurant at all times and
                                                                             did not permit the

 Plaintiffs to use their meal breaks as they pleased'
                                                                                           testimony
            We respe,;tfully point out to the Court that the Court misunderstood Yechiel's

 as   yechiel used incorrect words to express hirnself that w'ere not intended to mean what the

 Court understooclthese words to mean. Since Yechiel is not so fluent
                                                                      in the English languagrl, as

                                                                            and had problem's
 English is his second language, he misunderstood the question posed to him

                                                                              Yeclhiel Meiteles
 eliciting the response he wanted to elicit correctly. See the Affirmation of

                                                                 state here'
 submitted along with these motion papers which supports what we




                                                           t2
           Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 16 of 26



         As the Court knows, Yechiel is from Israel. Hebrew is Yechiel's primary language, not

English, Therefore, when questions are posed to him in the English language, based on the fact

that he is less fam.iliar with proper language usage than a native American and based on

expressions used rvhen communicating in Hebrew, he sometimes interprets such questions

differently than someone who speaks English as his primary language. Similarly, when he

expresses himself in English, he sometimes may say one thing,          literally, when he means to sal'

something completely different. This is what happened to Yechiel with respect to one thlsrne:nt

he made in this case that had such a major negative impact on the ultimate result.

          The Court stated at *3 of the Order that "Yechiel Meiteles testified that Plaintiffs spent

around an hour eating lunch, but that Shao und        Li   were required to be   in the restaurantfrom

I   l:00 a.m. to g:0r0 p.m. at all times." It seems   (based on the citation to the trial transcript in the


Court's Order) thst the Court based its conclusion - i.e., that the Plaintiffs were required to be in

the restaurant even during their meal breaks - on the following question and answer atpage22).5,

lines 20 through 2i5 of the trial transcript in which Plaintiffs' counsel, Aaron Schweitzer asked':

          ,,e.     Is there ever any time when Li and Shao were required to be in the business?

          A.       AItr the time.

          a.       I'nn sorry, can You rePeat that?
          A.       They're required to be in the business from I l:00 to 8:00 o'clock at night'"
          Earlier on in this line of questioning o1'Yechiel by Mr. Schweitzer, Mr. Schweitzet aslced

at lines 7 and 8 on page     225,"Andwere u,orkers (at lines      13 through 15,   Mr. Schweitzer

clarified that he vras asking specifically regarding Li and Shao) free to leave the restaurant

during that time [i.e., at any time during the work day?]"

          A. "to   eat'?


          Q, "Free to leave the restaurant during that time."


                                                      IJ
        Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 17 of 26



       ,,A. They're allowed to leave whenever they want' They leave whenever they want'

                                            to do'"
Sometime they go out, do whatever they have

                                                  that Li and Shao were free to leave the
       Thus, Yechiel made clear in this testimony
                                                                                               was
                                          (as he testihed at page 216 of the trial transcript)
restaurant during their meal break, which

aboutanhourlong,andthatduringthatmealtimetheycanleaveanddowhatevertheywant'
                                                      that Plaintiffs were free to use their m':al
        However, immediately following this testimony
                                                   (on the same page of the trial transcript) what
breaks as they pleased, Yechiel suddenly'testi{ied

                                        not pennit       plaintiffs to reave the restaurant during their
appears to be an a.dmission that he did

lunchbreakbystating"Allthetime"inresponsetoMr'schweitzer'squestionastowhether

there was a time during which     Li   and shao were required to be in the business'

                                                      and answers in this portion of the trial
        It is obvic,us from the flow of the questions
                                                                                          what he
                                           question posed to him and/or failed to express
 transcript that yechiel misunderstood the
                                                                                have simply
 meant to expfess,   If Yechiel would    have understood the question' he would

              ,,Yes, there is a time that the Plaintiffs needed to be at the business    (i'e'' during the
 responded,

                                             go beyond the scope of the question posed to
                                                                                          him
 busy periods of the day). Why would Yechiel

                                                         that he required the
                                                                              plaintiffs to always be in the
 to volunteer something so harmfur to his case       -
                                                                                       by Mr'
 restaurant, even during meal breaks      -   when he was not even asked this question


  Schweitzer?Furthermore,whl'wouldYechielsuddenlyvoluntarilychangehistestimony'irra
                                                     plaintiffs needed to be at the restaurant
                         his case, t{r indicate that
  manner that is so harmful to
                                                                                              not need
  during their lunchtimes when
                               just a mi'ute earrier at triarhe testified that Plaintiffs did

                                                   (lt seems that even Mr' Schweitzer was surprised
  to be in the resterurant during their lunchtime?

                                                asked in response to this testimony' "can
                                                                                          you
  by what Yechiell stated, since Mr. Schweitzer

  repeat that?")



                                                          l4
           Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 18 of 26



                                                                      the question being posed        t<r
          The answer to these questions is that Yechiel misunderstood

                                                            to be in the restaurant during their
him as being the fc,llowing: when were Li and Shao required

                                                                     meaning all the time
work times? to which he responded they must be there "All the time,"

                                                            they were on call during their meal
during their work times; Yechiel did not mean to state that

breaks.

          Besides the fact that there would be no reason for Yechiel
                                                                     to suddenly change his

                                                              during their meal breaks' why
testimony to state that Li and Shao needed to be on call even

                                                             meal times if, as Yechiel and his
would yechiel keep Shao and Li on cail to do work during the
                                                                                fact is that the
sons testified at   trial, things were extremely quiet for most of the day? The

                                                            work day as there was nothing to do'
Plaintiffs sat around doing nothing for a good part of each

certainly, there was nothing for them to do during their meal breaks.

                  No Need to Credit Hours us Work Even if Plaintiffs May Not
                                                                             Leave Premises
          D.
                                                                    meal times were not bona fide to
           The Court ruled at page l8 of the Order that Plaintiffs'

                           be uncompensated by the Defendants as "Plaintiffs
                                                                             were not completely
 permit such time    rto

                                                                  to stay in the restaurant during
 relieved from thei.r work duties because they were both required

 meal breaks, and they had to stop eating if a task needed
                                                           to be completed'" on page 3 of the

                                                       at page 96 of the trial transcript that
 Order, the Court r;oncluded based on Shao's testimony

 "Shao and Li were required to be in the restaurant from
                                                         1l:00 a'm' to 8:00 pm at all times"

                                                                         in support of its ruling    tkLat
 (citing to pages 225-26 of the trial transcript). The Court also stated
                                                                                              he had tc'
 .,Shao further testified that    if a job needed to be done during one of his meal breaks'

 stop eating and c,omplete the      task." (citing to page 96 of the trial transcript)'

                                                                    that Plaintiffs needed to stoP
           Starting with the second conclusion reached by the Court

  eating during their meal break      if a task neederl to be completed, this conclusion is based solely


                                                        l)
          Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 19 of 26



                                                     to the question posed by his attorney at
on one statement nnade by Shao in which he responded
                                                                                               job needed to
trial at pageg6of the transcript at lines      8   through 10 as to what would happen if   a



be done while he tvas      still eating, to which he responded that he would need to stop'
                                                                       that this was. in fact, not
         However, as discussed above, each of the Defendants testified

the case. Instead, the Plaintiffs could take their meal breaks
                                                               uninterrupted' As Shao was shorarn

                                                          was required to work during his meal tirrLe
to be a liar througlhout the trial, his testimony that he

                                                         Defendants that his meal breaks were
should not have b,een accepted over the testimony of the

not interruPted.

         As to the l=rrst conclusion reached by the court as
                                                             to whether Plaintiffs were perrnitted to

                                                       the fact that the Defendants testified thal
leave the restaurant during their meal breaks, besides

                                                        during their meal breaks, under the New
the Plaintiffs wer(J pelrnitted to leave the restaurant
                                                            worked if the employer may not
 York Labor Law, an employee need not be credited for hours
                                                        may not leave the premises during su':h
 bother him during his meal break, even if the employee

 meal break.

                       york   State Department of Labor issued guidelines relating
                                                                                   to meal and rest
          The New

                                                                                     These guidelines
 periods,   at   https./Twww.labor.nv.qov/leqal/counsel/pdf/meal-and-rest-periods.

                                                              Labor Law that requires that an
 specifically state,, at page 4,that "There is nothing in the

 employee be perrnitted to leave the work premises
                                                   for the meal period, so long as the employee

                                                          period'"   See a copy of these guidelines attar;hed
 is completely freed from duties during the meal

 as   Exhibit D.

            inlightofthisrule,andthefactthat,contrarytoShao'stestimony,hewasnotrequiredto
                                                               such meal breaks should have been
  perform any duti,es for the employer during his meal breaks,

  counted by the Courl as hours worked by them'



                                                           l6
          Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 20 of 26



        E.        Overti

        As stated preyiousl1,, we respectfully maintain that, based on the conflicting testimony
                                                                                                 at


                                                                                         or, at
the trial, the Court should have concluded that the Plaintiffs did not work any Overtime

least, very   little or,,ertime (no more than three hours each week). In addition, we respectfully

maintain that the Court used the incorrect method of calculating the dollar amount to be applied

for each hour of o'vertime allegedly worked by the Plaintiffs.

         At page   1   5;   of the Order, the Court ruled that each of the hours of overtime for which

plaintiffs were not allegedly paid, the Defendants needed to pay Plaintiffs one and         a   half times;

the hourly wage rate instead of being required to pay for only one half of the
                                                                               hourly wage rate; in


other words, that the plaintiffs received no pa)'for their hours over 40. On
                                                                             the basis of this


conclusion by the Court, Li, who the Courl determined at page 16 had a
                                                                       regular hourly rate              of

$16.25, needed to be paid at the rate of $24.38 for each hour of overtime
                                                                          he          worked. Similarl'y.

                                                                    16 of the Order to be
Shao, whose regular hourly rate was determined by the Court at page

                                                                                        worked'
$17   .32,was required to be paid at the rate of $25.98 hours for each hour of overtime

         Thus, the Court considered the flat salary that Li and Shao received for
                                                                                  each week as


covering only the first forty hours of their work for that week (Li receiving $650
                                                                                   per week anti


Shao receiving $ti92.84 per week) and that the,v did not receive any
                                                                     pay          for the work they

performed for the, restaurant above forty hours per week'

         While it would seem more logical. as we maintain, that Shao and Li received
                                                                                     all their

                                                                       resulted in Defendants
 straight pay for a[ the hours they worked each week, which would have

 needing to pay them only for the 50% additional hourly rate due for
                                                                     their overtime hours (instead

                                                                             as the Court
 of needing to pay' them 1 50% of their hourly rate for such overtime hours,

                                                              13 for each hour of overtime and
 concluded), which would have entitled Li to receive only $8'



                                                          l7
          Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 21 of 26



                                                               the Court did not apply this mor'o
entitled Shao to receive only $8.66 for each hour of ovefiime,

                                                         pay. Instead, the Court concluded at
logical approach to compute the underpayment of overtime

page l5 and     l6 of the order that   since "Defendants did not offer any credible evidence that there


was an agreement or understanding that        Plaintiff   s salaries were intended to cover <lvertime


hours."

          We respectfully disagree with this conclusion by the Court, as it
                                                                            is much more reasonable

                                                                 received their straight time pay
to presume under the circumstances of this case that Li and Shao

                                                              wages they did not receive was
for each of the hours they worked each week and that the only

the 50% extra walges due for their alleged ovenime hours
                                                         worked'

                                                                                 from l1 a'm' until   8   p'm'
          Since   Li   and Shao had a set schedule week after week, working

                                                    2 p'm. on Fridays' other than on holidays'
each Sunday through Thursday and from 11 p.m. until

 it is obvious that the understanding betu'een the parties was that Li's $650
                                                                              each week and           Sha'o's


 g692.84 each week covered all the hours they worked each week.

                                                                    was not paid for overtime
          Our theory for this presumption as to how to look at what

                                                                    salary each week and the weekJ'1'
 hours in a case, such as this, in which plaintiffs are paid a flat

 hours are the same week after \l'eek, is supporled by case
                                                                   law' For example' inQgzatez:--NL

                                                           (EDNY 20li') the court
 Farm & Food. Inc.,2017 US Dist LEXIS 76785;2017 WL3701687

                                                                 constant, it was reasonable to infer
 held that where the plaintiff s u'ork schedule \\'as leasonably

                                                                  s weekly salary to include stra'ight
 from the parties, course of conduct that they intended plaintiff

 time pay for each hour worked.
                                                                                 the Plaintiffs had
           Applying;this approach to calculating overtime pay to our case, since
                                                                                     and from   1l until   1l   on
 the same schedule each w-eek       - from 11 until 8 Sunday through Thursday
                                                                     pay (for example, Li's $650 per
 Fridays   -   except during weeks in which there was a holiday, the



                                                          l8
           Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 22 of 26



                                                         was, according to the Order'                       $   16'25 'per
week) covered all 48 hours.s Therefore, Li's hourly rate

                                                         the overtime pay of one half of this
hour but the only 'rliages he was not paid each week was

                                                                 be multiplied by the total number
hourly rate, i.e. $gi.13 per hour. This $g.r3 amount shourd then

of overtime hours for which he rvas not paid'
                                                                                               his hourly
          Similarly,   as   to Shao, considering that his weekly salary rvas $692'8 4 and that

rate as being gl7 .32,the only wages he was not
                                                paid each week was the overtime of $8'66 per

                                                          he was not paid'
hour multiplied by the number of overtime hours for which

                                                                   hours of overtime rrot paid (which
          Thus, evern accepting the Court's determination of total

                                                       Shao is owed s14,964'48 (1,728 times
we dispute), Li is owed $2,718.44(334 times $s.13) and

                                                          for shao calculated by court'
$8.66). instead o1'the $8,142.92for Li and the $44,893.44
                                                                            Furthermore' if tlx:
          We actuallly maintain that Li and Shao did not work any overtime'

 Court were to agree with our contention above that at least
                                                             five hours per week should have been

                                                            in footnote 19 of the C)rder that                        Li
 deducted from his work, then, based on the Court's finding

                                                           paid for 3 hours of overlime each
 worked at total of 40 weeks, and assuming that Li was not

                                                                       the total overtime pay
 week, then the total amount of overtime hours due to Li is 120. Thus,

 owed Li is $975.60, calculated as 120 times $8'13'

                                                                                 total of 209 weeks,
           Similarly, as to Shao, since the Court determined that Shao worked at

                                                              each week, then and applying this
 and assuming that Shao u,as not paid for 3 hours of overtime

 number to the 2()9 weeks that Shao worked to his hourly rate of unpaid
                                                                        overtime in the amount


 of $8.66, the total amount of overtime due would be $5,429.82.

           Thus, in sum, we respectfully maintain that not only are the
                                                                        Plaintiffs not entitled to



 r   *t" -. -".rt,*t"*ttttttr -orked 43 hours perpayweek  or less, as discussed before' we are using the 48 hour
                              to illustrate how the
  per week conclusion by the court                    for the 8 hours of overtime should have been calculilted
                                                                tt.t. coun that the Plaintiffs actually worked for 48 hours
  by the court. By ttris discussion, we are not agreeing tuitir
  per week.

                                                              to
         Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 23 of 26



                                        statecl by the Court in the Order' but the
                                                                                   hourly rate to
payment for hours of overtime worked as

bepaidforeachhourofovertimeworkedwouldbesubstantiallylowerthanwhatttreCourt

determined to be due in the Order'

        5.


        Asdiscussedpreviously,Plaintiffsobviouslyperjuredthemselvesattrialot'erandover

againbymakingincredibleclaimsrelatirrgtotherestaurantbeingopenontheJewishholidays;,
                                                                                      was clos;ed,
                                          cleaning the restaurant when the restaurant
they spent each day of the Jewish holiday

                                                Meiteles on the Jewish holidays' and made several
that they were driven to the restaulant by Mrs.

                                            trial.   These were just isolated false statemcnts' Instea<l'
 other incredible claims throughout the

                                                  The court itself acknowledged the fact that some
 they kept on lying over and over again at trial.

 ot the testimonY was incredible'

         Asstatedpreviously,FRCP60(bX3)providesthat,onmotion'thecourtmayrelievea

 party from a final judgment, order, or proceeding
                                                   for "fraud' ' ', misrepresentation' or misconcluct

                                                                      n'6 (1't Cir'20012)
 by an opposing parIy." see, e.g., Tiller v. Baqhdady ,2g4F.3d277,282

                                                             in a motion under FRCP 60(bX3)'
 (allegation of ordinarl'fraud such as perjury may be raised

 even   if insufficient to support   an independent action    for'fraud upon the court' unrler FRCP

                                                       the po\\'el to set aside a judgment for
 60(b)). Also, pursuant to FRCP 60(dX3), the Court has

  fraud upon the Court.
                                                                               themselves repeatedl'y       at
             we respectfully submit that since the Plaintiffs clearly perjured
                                                                  case - e.g., they tried to recover
  trial, and their testimony went to the heart of the plaintiffs'
                                                                                                       uI




                                                       time, overtime, etc' claiming to work         orL    all
  significantly greater amount of damages for straight

                                                       not true -- this should warrant the court
  days of each Jewish holiday, when this was obviously

                                                                   be entirely relieved of paying
  granting the relief we are requesting that the Defendants should



                                                         20
            Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 24 of 26



any of the damages awarded by the Court in the Judgment'

                                                                                    and hour case,
        In fact, Judge Katherine Polk Faila, of this Court, recently decided a wage
                                                           *60' 2018 WL 1517205 (SDNY
Marcelino v.3741100d. Inc., 2018 U.S. Dist. LEXIS 51582 at

                                                                            that the plaintil'f
201g) in which, although she concluded based on admissions by the Defendant

rvas provisionally entitled to damages, she raised the issue of whether
                                                                        the                  "Court may consider

                                                                                                his
plaintiff   s   perjury. and any other inappropriate conduct in this litigation, in determining

entitlement to rec6very under the        NYLL?" The opinion also states at *58 "While                 tlhe Court may


have resolved the question of the damages to which Plaintiff is
                                                                provisionally entitled, it has lel1

open a more signifrcant question: Give the conduct at trial,
                                                             is Plaintiff entitled to damages at


all?"

         The perjury in that case was Plaintiff overstating the period of
                                                                          his employrrLent at

                                                                                                    *2'   It is
Defendant to the extent of perjuring himself in his testimony to the Court'
                                                                            Id at

                                                                                  his days workecl
respectfully submitted that the perjury in our case, Plaintiff vastly overstating

 (i.e., working nearly full days on all days of all Jewish holidays) is a similar
                                                                                  perjury, which


 should raise the siame issue.

            While that decision, issued on March 27,2018, left this question open and the Court

 requested briefing on this issue (I do not know what Judge Polk Faila
                                                                       decided or if'she has ev'en


 decided this issue to date),      it is respectfully submitted that there is ample support in the FRCP' for

                                judgment or prevent a recovery of damages,            as   just discussed' We
 the Court to set aside     a

                                                                                      not permit the
 respectfully request that the Court grant such relief in our case and that the Court

 Plaintiffs from recovering any damages. or attorneys fees, from the Defendants'6



 6
  See, also, a seven prage article written in 2004 entitled "The Perjuring
                                                                            Plaintiff," by Jonathan M' iitern of Schnader,
                                                                                             that a perjuring plaintiff'
 Harrison Segal & Lewis in which he discusses much authoriry to lead to the conclusion
                                                                              would   be considered  fraud on the court
 should not b-e permitted to recover damages in a litigation since doing
                                                                           so
 and./or plaintiff havurg unclean hands. See this artic-le at hfips://www.schnader.com/files/Publicationle3f5e3dT-

                                                            21
             Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 25 of 26



        6.

                                                              to the     Plaintiff in thirs case should
        Based on the foregoing, all the other damages awarded

be removed or significantly reduced'

        As the damages for unpaid straight time pay and
                                                        overtime pay will be entirely eliminated


or drastically reduced, the liquidated damages
                                               will be reduced to twice the amount of the newly

determined much lower figure.
                                                                             time wages' then the
         if the Cour:t   aglees with our arguments to not award any straight

                                                           the New York Labor law should be
penalty for the failure to provide statutory notices under

                                             penalty in circumstances that it is determined that
eliminated pursuant to the exception to such

the Plaintiffs were paid all their wages'

                                                        interest would be reduced based on ttre
         Furthermclre, in prejudgment and post-judgment

 much lower liabilitY figure.

          FinaIIy,o]ncethedamagesarereducedtotheextentweareseeking,Plainti-|fswouldno
                                                          an offer ofjudgment' pursua'nt to FRCF'
 longer be able to recot'er attorney's fees and costs, as

                                                   amount the Plaintiffs would recover at trial
 68(d) was made by Plaintiff on May 26,2017 andthe

                                                            the case'
 would be less than the amount Defendants oflered to settle




  ffiaa2c4lPreview/PublicationAttachmenil5l4594c4-8f88-475a-b|d9-|5|7|20|b542lFTD.
  Stern.pdf.
          Case 7:16-cv-07787-JCM Document 96 Filed 01/03/19 Page 26 of 26



                                              CONCLUSION


                                                                                       judgment
                                                  request that the court set aside the
       In light of the foregoing, we respectfully
                                                                          the damages the Court
                                     the judgment to significantly reduce
against us in its entirety or modify

ruled to which the lPlaintiffs are entitled


                                                      RespectfullY Submitted

                                                    -G)-t
                                                      Bemard Weinreb
                                                                          L--L^-,^

                                                      on behalf of the Defendants
